     Case 2:20-cr-00315-SDW Document 1 Filed 04/15/20 Page 1 of 3 PageID: 1
SMS/INF
2015R00392



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA                           Hon. Susan D. Wigenton

          V.                                        Crim. No. 20-315

 BRADFORD AHYOUNG                                   18 U.S.C. § 1956(h)



                                  INFORMATION

          The defendant having waived in open court prosecution by indictment, the

United States Attorney for the District of New Jersey charges:

           From at least as early as on or about May 7, 2015, through on or about

May 12, 2015, in Essex County, New Jersey and elsewhere, the defendant,

                                  BRADFORD AHYOUNG,

did knowingly and intentionally conspire and agree with others to engage and

attempt to engage in monetary transactions, by and through, or to a financial

institution, affecting interstate commerce, in criminally derived property of a

value greater than $10,000, such property having been derived from a specified

unlawful activity, namely, wire fraud in violation of Title 18, United States Code,

Section 1343, contrary to Title 18, United States Code, Section 1957(a).

           In violation of Title 18, United States Code, Section 1956(h).
   Case 2:20-cr-00315-SDW Document 1 Filed 04/15/20 Page 2 of 3 PageID: 2



                             FORFEITURE ALLEGATION


      1.     As the result of committing the money laundering conspiracy offense

alleged in this Inform a tion , the defendant,

                              BRADFORD AHYOUNG,

shall forfeit to the Un it ed States, pursuant to 18 U.S.C. § 982(a)(l), all property,

real and personal, involved in the money laundering conspiracy offense, and all

property traceable to such property.


                             Substitute Assets Provision

      2.     If any of the property des crib ed above, as a resu lt of any act or

omission of the defendant:

      a. cannot be located upon the exercise of due diligence;

      b. has been transferred or sold to, or deposited with, a third party;

      c. has been placed beyond the jurisdiction of the court;

      d. has been substantially diminished in value; or

      e. has been commingled with other property which cannot be divided
         without difficulty,

the Un ited States shall be entitled, pursuant to 21 U.S .C. § 853(p), as

incorporated by 18 U.S.C. § 982(b), to forfeiture of any other property of the

defendant up to the value of the above-described forfeitable property.




                                           2
Case 2:20-cr-00315-SDW Document 1 Filed 04/15/20 Page 3 of 3 PageID: 3
                       CASE NUMBER: 20    -- -----
              United States District Court
                District of New Jersey
                 UNITED STATES OF AMERICA

                                     v.

                      BRADFORD AHYOUNG

                    INFORMATION FOR
                          18 U.S.C. § 1956(h)


                        CRAIG CARPENITO
                      UNITED STATESATI'ORNEY
                              NEWARK, NEW JERSEY

                              Sean M. Sherman
                         ASSISTANT U.S. AITORNEY
                                973-645-2733

                 USA-48AD 8
                 (Ed. 1/97)
